842 F.2d 1290Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John DOE, Petitioner-Appellant,v.J.J. CLARK, Warden, Respondent-Appellee.
No. 87-7413.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1988.Decided March 4, 1988.

John Doe, appellant pro se.
Henry Edward Hudson, United States Attorney, for appellee.
Before K.K. HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
In this habeas corpus petition brought pursuant to 28 U.S.C. Sec. 2241, petitioner Doe claims entitlement to retroactive parole on an expired federal sentence.  What Doe seeks, in effect, however, is an order from this Court adjusting his current state life sentence now being served in a federal institution pursuant to a plea agreement negotiated between Mississippi and the United States.  Since this issue has never been considered by the Mississippi state court, we conclude that petitioner has not exhausted his state remedies.  28 U.S.C. Sec. 2254(b).  Accordingly, the district court's order dismissing Doe's petition for habeas corpus relief is affirmed.


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  Doe v. Clark, C/A No. 87-935-AM (E.D.Va. Dec. 2, 1987).


3
AFFIRMED.